Fourth Court of Appeals
                                          San Antonio, Texas
                                                  May 22, 2019

                                             No. 04-19-00022-CV

                                   IN RE Cynthia Cadwallader OCHSE

                                       Original Mandamus Proceeding 1

                                                     ORDER

        In this original proceeding, relator filed a petition for writ of mandamus and the real parties
in interest responded. This court concludes relator is not entitled to the relief sought; therefore,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

         It is so ORDERED on May 22, 2019.


                                                                        _____________________________
                                                                        Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.

                                                                        _____________________________
                                                                        Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-05727, styled William W. Ochse, IV, et al. v. William W. Ochse,
III, Individually and As Trustee of the William W. Ochse, III Family 2008 Trust, pending in the 37th Judicial District
Court, Bexar County, Texas. The Honorable Monique Diaz signed the order at issue in this proceeding.